Case 1:16-cv-00788-SEB-DML Document 313 Filed 03/26/21 Page 1 of 10 PageID #: 8039




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

  MEGAN AROON DUNCANSON,                          )
                                                  )
                            Plaintiff,            )
                                                  )
                       v.                         )    No. 1:16-cv-00788-SEB-DML
                                                  )
  WINE AND CANVAS IP HOLDINGS LLC,                )
  WINE AND CANVAS DEVELOPMENT,                    )
  LLC,                                            )
  WNC OF CINCINNATI LLC,                          )
  WNC OF COLUMBUS LLC,                            )
  WNC OF DAYTON LLC Clerk's Entry of              )
  Default Entered 12/27/2017,                     )
  WNC OF DETROIT LLC Clerk's Entry of             )
  Default Entered 12/27/2017,                     )
  WNC OF DES MOINES LLC,                          )
  WNC OF FORT WAYNE LLC Clerk's Entry             )
  of Default Entered 12/27/2017,                  )
  WNC OF LAS VEGAS LLC Clerk's Entry of           )
  Default Entered 12/27/2017,                     )
  WNC OF NAPA SONOMA LLC Clerk's                  )
  Entry of Default Entered 12/27/2017,            )
  WNC OF ODESSA LLC,                              )
  WNC OF PORTLAND LLC,                            )
  WNC OF SOUTH BEND LLC,                          )
  WNC OF SAN FRANCISCO LLC,                       )
  TAMRA MCCRACKEN a/k/a Tamra Scott,              )
  ANTHONY SCOTT,                                  )
                                                  )
                            Defendants.           )

                                          ORDER

        On July 17, 2020, the Court denied without prejudice (for the second time) the

  parties' Joint Motion for Consent Decrees. [Dkt. 308]. We ordered the parties to revise

  and resubmit corrected filings along with a renewed motion in accordance with the


                                              1
Case 1:16-cv-00788-SEB-DML Document 313 Filed 03/26/21 Page 2 of 10 PageID #: 8040




  findings and directives of our July 17, 2020 Order. [Id.]. Now before the Court is the

  parties' Amended Joint Motion for Entry of Consent Decrees accompanied by their

  proposed consent decrees. [Dkt. 309]. 1 For the reasons set forth herein, and with some

  frustration, this motion is (again) denied.

                                            Discussion

      I.      The Parties' First Motion for Entry of Consent Decrees

           Plaintiff Megan Aroon Duncanson initiated this action on April 11, 2016, alleging

  violations of the United States Copyright Act, 17 U.S.C. §§ 101, 502 [Dkt. 1]. On

  February 13, 2020, the Court received notice that a settlement had been reached among

  all the parties to this lawsuit, which, at that time, had been lingering (often somnolently)

  on the Court's docket for nearly four years. [Dkt. 281]. Despite various challenges to

  wrangle the parties into filing the necessary dismissal documents to close this case on the

  Court's docket, [see Dkt. 284, 293], the Court (fervently) hoped that closure would finally

  come upon the May 20, 2020 filing of the parties' "Motion for Entry of Agreed

  Judgments, Agreed Injunctions, and for Other Relief." [Dkt. 300].

           Unfortunately, this motion and its accompanying submissions, consistent with the

  parties' continuing faltering in this litigation, embodied what can only be viewed as the

  parties' most recent procedural missteps.




  1
    Plaintiff's Motion to Enforce Settlement, [Dkt. 293], which was filed following several
  unsuccessful attempts by Plaintiff's counsel to connect with Defendants' counsel in order to
  finalize settlement documents, is denied as moot given that the parties have since reconnected
  and jointly submitted various filings related to the settlement. [See Dkt. 300, 301, 306, 309].
  Plaintiff's Motion for Extension of Time is also denied as moot. [Dkt. 304].
                                                  2
Case 1:16-cv-00788-SEB-DML Document 313 Filed 03/26/21 Page 3 of 10 PageID #: 8041




         As thoroughly explained in our May 29, 2020 Order denying the parties' motion,

  the parties are effectively attempting to settle this litigation with respect to the twelve

  remaining defendants through the entry of consent decrees. 2 "A consent decree is a court

  order that embodies the terms agreed upon by the parties as a compromise to litigation,"

  United States v. Alshabkhoun, 277 F.3d 930, 934 (7th Cir. 2002), and commits the court

  to "continued supervision of the terms of a contract, which any party to the contract may

  enforce by returning to the court and initiating contempt proceedings." Metro. Life Ins.

  Co. v. Hanni, 1:17-CV-80-TLS, 2017 WL 6805318, at *2 (N.D. Ind. Sept. 14, 2017)

  (citing Kasper v. Bd. of Election Comm'rs of the City of Chi., 814 F.2d 332, 338 (7th Cir.

  1987). Unlike a stipulated dismissal, a consent decree operates as a final judgment on the

  merits. United States v. Fisher, 864 F.2d 434, 439 (7th Cir. 1988).

         Because the parties displayed an incomplete awareness of the grounds on which a

  consent decree may be granted, we spelled them out for them:

         [A] "federal court is more than a recorder of contracts from whom private parties
         may purchase injunctions." Kasper, 814 F.2d at 338 (internal quotations omitted).
         The district court should not enter a consent decree whenever it "strikes two
         parties' fancy," nor can the parties simply stipulate to the entry of a consent decree.
         Id. Rather, because a consent decree is "an exercise of federal power, enforceable

  2
    See Jessup v. Luther, 277 F.3d 926, 929 (7th Cir. 2002) ("Settlement agreements that contain
  equitable terms, an injunction for example, will usually be embodied in a consent decree so that
  the judge will have continuing jurisdiction to enforce their terms."); D. Patrick, Inc. v. Ford
  Motor Co., 8 F.3d 455, 460, 1993 WL 418409 (7th Cir. 1993) ("[A] settlement agreement is
  nothing more than a contract; the imprimatur of an injunction is required to render it a consent
  decree enforceable through contempt); Lopez-Aguilar v. Marion Cty. Sheriff's Dep't, 296 F.
  Supp. 3d 959, 968 (S.D. Ind. 2017) ("There is no apparent distinction between a 'stipulated
  judgment,' on the one hand, and what is called a 'consent decree' or a 'consent judgment,' on the
  other."); Angie's List, Inc. v. Ameritech Pub., Inc., 1:07–cv–1630–SEB–DM, 2010 WL 2719225,
  at *1 (S.D. Ind. July 7, 2010) (equating stipulated permanent injunction to consent decree);
  Verband der Zuechter des Oldenburger Pferdes e.V. v. Int'l Sporthorse Registry Inc., 55
  U.S.P.Q.2d 1550 (N.D. Ill. 1999) (same).
                                                  3
Case 1:16-cv-00788-SEB-DML Document 313 Filed 03/26/21 Page 4 of 10 PageID #: 8042




         by contempt," "litigants wishing the Court to issue a consent [decree] must argue
         why the [decree] should issue, and cannot expect the Court unreflectively to
         endorse their agreement with the full authority of the federal judiciary." Kasper,
         813 F. 2d, at 338; Metro. Life Ins. Co., 2017 WL 6805318, at *2.

         The prerequisite to such an exercise of federal judicial authority is that a consent
         decree: "(1) spring from and serve to resolve a dispute within the court’s subject
         matter jurisdiction; (2) come within the general scope of the case made by the
         pleadings; and (3) further the objectives of the law upon which the complaint
         was based." Local No. 93, Int'l Ass'n of Firefighters v. City of Cleveland, 478 U.S.
         501, 525 (1986). Additionally, "the judge must satisfy himself that the decree is
         consistent with the Constitution and laws [and] does not undermine the rightful
         interests of third parties." State v. City of Chicago, 912 F.3d 979, 987 (7th Cir.
         2019) (quoting Kasper, 814 F.2d at 338). And, in light of the fact that consent
         decrees require the district court to commit time and attention and resources to
         supervising a private settlement agreement, it must be shown that the consent
         decree will entail "an appropriate commitment of the court's limited resources." Id.
         Finally, the court must conclude that the consent decree is "fair, adequate,
         reasonable, and appropriate under the particular facts and that there has been valid
         consent by the concerned parties." Bass v. Fed. Sav. & Loan Ins. Corp., 698 F.2d
         328, 330 (7th Cir. 1983); see also E.E.O.C. v. Hiram Walker & Sons, Inc., 768 F.
         2d 884, 889 (7th Cir. 1985).

         [Dkt. 303, at 5]. Despite these clear requirements, the parties' first attempt at

  securing consent decrees consisted of nothing beyond their agreed-upon settlement terms.

  They failed to present any arguments or other justifications for entry of the consent

  decrees. We thus directed to them to "try again" and submit filings that properly and

  thoroughly addressed their entitlement to the entry of consent decrees. This directive

  conveyed fair warning regarding the issues of greatest concern to the Court, to wit, the

  parties' failure to explain the manner and extent to which the consent decrees represented

  an "appropriate commitment of the court's limited resources." [Dkt. 303, at 6-7].

         Our May 29, 2020 Order also acknowledged that the parties had stipulated to the

  dismissal of the other four defendants named in this matter. We specifically noted that


                                                4
Case 1:16-cv-00788-SEB-DML Document 313 Filed 03/26/21 Page 5 of 10 PageID #: 8043




  "the terms of the proffered [consent decrees] appear to be virtually identical to those in

  the settlement agreements between Plaintiff and the dismissed defendants." [Id., at n. 4].

  Why the differences in the form and manner by which the parties sought to effectuate

  their settlement, we were not apprised. [Id.].

           For these reasons, we ordered the parties to revise and resubmit corrected filings

  along with a renewed motion in accordance with our directives. Alternatively, we

  informed the parties that they could, of course, convert their previous "Agreed

  Judgments" into stipulations of dismissal.

     II.      The Parties' Second Motion for Entry of Consent Decrees

           The parties chose the first option and, on July 2, 2020, filed a second motion

  attempting to secure consent decrees. [Dkt. 306]. Though the parties' second round of

  submissions remedied several of the deficiencies identified in our May 29, 2020, glaring

  deficiencies remained.

           Regarding the parties' successes, the amended filings clearly outlined the terms of

  the parties' agreement, providing that each defendant could pay to Plaintiff an amount in

  damages within the statutory range provided in the Copyright Act. Defendants further

  agreed to refrain from copying, selling, offering to sell, publicly displaying, or

  advertising Plaintiff's copyrighted works. These stipulations, we were informed, were

  reached voluntarily following extensive arms-length negotiations between the various

  parties.

           Additionally, based on the representations of the parties, we found that the

  proposed consent decrees sprung from and were intended to resolve a dispute within our

                                                   5
Case 1:16-cv-00788-SEB-DML Document 313 Filed 03/26/21 Page 6 of 10 PageID #: 8044




  subject matter jurisdiction, were within the scope of the allegations raised in Plaintiff's

  Complaint, and furthered the objectives of the Copyright Act by preventing additional

  infringements of Plaintiff's copyrighted works and by providing Plaintiff redress for the

  infringements that have occurred. Local No. 93, 478 U.S. at 525. Similarly, the proposed

  consent decrees were consistent with the Copyright Act in all material respects. State v.

  City of Chicago, 912 F.3d at 987. The proposed consent decrees did not undermine the

  interests of any third parties, nor did they conflict with the Constitution. Id. Given the

  extensive negotiations, aided by the efforts of counsel and the Magistrate Judge that

  preceded the parties' agreements, we concluded that the proposed consent decrees were

  fair, adequate, and reasonable. Bass, 698 F.2d at 330.

         However, despite the Court's explicit instructions, the parties again failed to

  remedy simple deficiencies in their proffered consent decrees. For example, we had

  previously noted that "the [consent decrees] do not include the signatures of the parties

  confirming that they do, in fact, consent to this court's continued jurisdiction over this

  matter, if that is their intention." [Dkt. 303, at 7]. However, the revised consent decrees

  still reflected this most obvious defect. As discussed herein, the parties have yet to

  resolve this error for several of the remaining defendants. 3




  3
    We also noted that the tendered consent decrees confusingly asserted that the Court "shall
  retain jurisdiction for the purpose of enforcing these decrees." [Dkt. 300, at 7]. While this
  assertion was not strictly improper, its superfluous retention threatened future confusion as to
  our jurisdiction—an area where confusion is least tolerable. See Empress Casino Joliet Corp. v.
  Balmoral Racing Club, Inc., 651 F.3d 722, 727 (7th Cir. 2011). Without explanation, the parties
  retained this provision in their second attempt to secure court approval. Fortunately, this issue
  has finally been resolved in the parties' third round of filings.
                                                  6
Case 1:16-cv-00788-SEB-DML Document 313 Filed 03/26/21 Page 7 of 10 PageID #: 8045




         Of equal concern was the parties' continued failure to establish that the entry of the

  consent decrees would be "an appropriate commitment of the court's limited resources."

  Once again, the parties sidestepped this issue, providing only ill-conceived and non-

  sensical justification for their pursuit of consent decrees rather than simply stipulating to

  the dismissal of the remaining defendants. 4

         Accordingly, though certain deficiencies were resolved in the parties' second

  round of filings, others persisted which precluded our judicial authorization.

      III.   The Parties' Third Attempt at Securing the Entry of Consent Decrees

         Against this discouraging backdrop, we have reviewed the parties' third Motion for

  Entry of Consent Decrees, noting two remaining issues that require resolution prior to the

  entry of the proposed consent decrees: whether the entry of consent decrees is "an

  appropriate commitment of judicial time and resources" and whether the proposed

  consent decrees reflect the parties' consents as evidenced by and through their personal

  signatures.

         This second issue remains unresolved with respect to nine of the twelve remaining

  defendants. We speculate that perhaps Plaintiff has been unable to secure signed consent

  decrees from the following defendants: Defendants WNC of Dayton, LLC; WNC of

  Detroit, LLC; WNC of Des Moines, LLC; WNC of Fort Wayne, LLC; WNC of Las


  4
    For example, the parties asserted that the proposed consent decrees would "quickly wrap up
  this case without the need for a time-intensive and costly trial." But how a consent decree would
  be any more effective here than would a stipulated dismissal, we failed to see. We reiterated that
  a stipulated dismissal was precisely the manner in which the matters were settled with respect to
  four of the defendants and the preferred procedure by which the settlement between the
  remaining twelve could be "quickly wrapped up."
                                                  7
Case 1:16-cv-00788-SEB-DML Document 313 Filed 03/26/21 Page 8 of 10 PageID #: 8046




  Vegas, LLC; WNC of Napa Sonoma, LLC; WNC of Portland, LLC; WNC of San

  Francisco LLC; and WNC of South Bend, LLC. 5 Adding to frustration to the Court is the

  fact that the parties have presented the Court with no proposal to resolve this impasse

  which prevents the full and final resolution of this lawsuit. 6

         The parties maintain that consent decrees are appropriate for at least those

  defendants whose signatures have now been secured: WNC of Columbus, LLC; WNC of

  Cincinnati, LLC; and WNC of Odessa, LLC. Returning once again to the question of

  whether it would be an appropriate commitment of judicial time and resources to retain

  jurisdiction over these defendants, the parties explain:

         While Plaintiff was willing to enter into a settlement agreement with the Settled
         Defendants, the rampant infringement of copyrighted artwork remains a problem
         among paint-party studios. As such, it is important to Plaintiff to ensure public
         acknowledgment of the violation of her copyrights in her artwork. Plaintiff has
         worked hard over the past few decades to grow her business and develop her
         artwork to create a recognizable and profitable brand. She makes a living based on
         the sole rights the Copyright Act secures in her artwork. Only through a public
         consent decree can Plaintiff be likely to dissuade other paint-party studios from
         infringing on her copyrighted works. As such, a consent decree in this situation is
         an appropriate use of judicial resources.

  5
    On August 7, 2020, the same day the parties filed the current Motion for Entry of Consent
  Decrees, Plaintiff moved to disqualify defense counsel, P. Adam Davis, arguing that "Attorney
  Davis has lost contact" with these defendants. Attorney Davis denied this allegations, explaining
  that the defendant-corporations are defunct; he maintained, however, that he "ha[d] stayed in
  direct contact with [the] authorized representative acting on behalf of the compote and its
  affiliates. He has always been and is currently the direct contact. The Undersigned has not, and
  cannot, communicate with defunct businesses[.]" On October 21, 2020, the Magistrate Judge
  denied the Motion to Disqualify, finding Plaintiff's allegations to be unproven. Plaintiff did not
  seek review of the Magistrate Judge's Order, nor has she taken any further action to resolve the
  issues identified in her Motion to Disqualify. We take this opportunity to note our growing
  skepticism regarding the appropriateness of consent decrees targeted at corporations that may no
  longer be in operation and thus presumably no longer committing acts of copyright infringement.
  6
    We remind the parties that the Court is not without its own devices, however, which if
  necessary could be pursued to sue sponte dismiss this lawsuit under Federal Rule of Civil
  Procedure 41(b) or as a sanction for the parties' recalcitrance.
                                                  8
Case 1:16-cv-00788-SEB-DML Document 313 Filed 03/26/21 Page 9 of 10 PageID #: 8047




         It is thus apparent that the parties' purpose has no relation to the copyright

  infringements at issue in the case, nor any need to prevent these defendants in this

  litigation from committing additional copyright malfeasances in the future. 7 In addition

  the parties' rationale rests on no cited legal authorities supporting the contention that the

  deterrence of other possible defendants, in other theoretical cases, is a sufficient reason

  for this court to sink time and resources into this particular case—one that has already

  necessitated extraordinary investments of both by the undersigned judge as well as the

  Magistrate Judge. We find ourselves once again unpersuaded that the entry of consent

  decrees is an appropriate judicial mechanism by which to terminate the litigation.

                                         CONCLUSION

         Having exhausted their several opportunities afforded by the Court to establish the

  appropriateness of the consent decrees in this litigation, the parties' Amended Joint

  Motion for Entry of Consent Decrees, [Dkt. 309], is denied. The parties may convert

  their proposed consent decrees into joint stipulations of dismissal; the failure to do so will

  prompt a show cause order to explain why sua sponte dismissal by the Court should not

  be entered.




  7
   The parties also complain that the dismissed defendants were in a "superior bargaining
  position" as compared to the remaining defendants. We fail to understand the relevancy of this
  argument to a determination as to whether the consent decrees are appropriate here.
                                                 9
Case 1:16-cv-00788-SEB-DML Document 313 Filed 03/26/21 Page 10 of 10 PageID #: 8048




          Plaintiff's Motion to Enforce Settlement, [Dkt. 293], and Motion for Extension of

   Time, [Dkt. 304], are denied as moot.

          IT IS SO ORDERED.


         Date:         3/26/2021
                                                   _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana


   Distribution:

   Cynthia Ariel Conlin
   CYNTHIA CONLIN& ASSOCIATES
   cynthia@conlinpa.com

   P. Adam Davis
   DAVIS & SARBINOFF LLC
   efiling@d-slaw.com

   Tony Pagan, Jr.
   CYNTHIA CONLIN & ASSOCIATES
   1643 Hillcrest Street
   Orlando, FL 32803

   Jennifer Dawn Reed
   CYNTHIA CONLIN & ASSOCIATES
   cynthia@conlinpa.com




                                              10
